—Appeal by the defendant from a judgment of the County Court, Putnam County (Braatz, J.), rendered July 21, 1999, convicting him of grand larceny in the fourth degree and operating a motor vehicle under the influence of alcohol, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The decision whether to permit the withdrawal of a plea of guilty rests within the sound discretion of the trial court (see, CPL 220.60 [3]; People v Bonds, 254 AD2d 430). The trial court providently exercised its discretion in denying the defendant’s motion to withdraw his plea without holding a hearing. The defendant’s claim of innocence was unsubstantiated and .refuted by his earlier admission of guilt (see, People v Quijada-Lopez, 256 AD2d 478; People v Bonds, supra). That the defendant allegedly received inaccurate information on his possible sentence exposure from his counsel is a factor which must be considered by the court in determining whether a plea was knowing, intelligent, and voluntary. However, it is not, in and of itself, dispositive (see, People v Garcia, 92 NY2d 869). In any event, the court informed the defendant of the potential maximum sentence. Thus, the defendant’s plea of guilty was *720knowing, intelligent, and voluntary, and there was no need for a hearing. O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.